DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nardi (US 9178000; IDS 12/29/2020).  
Nardi is directed to a resistive random-access memory cells having shared electrode with transistor devices. Nardi discloses and illustrates an exemplary assembly in Figure 3. Nardi discloses the assembly (300) comprises a ReRAM cell (309), three devices (313a-313c) and one FET (303). (Col.8, 11-col.9, 14; Fig.3). This disclosure and the illustrations of Figure 3 teach and/or suggest the limitation of claim 8 where a method comprises forming a transistor and a memory component on a substrate and the limitation of claims 13-14. Nardi discloses ReRAM cell (309), three devices (313a-313c) and one FET are all disposed on the same substrate (301). (Col.8, 11-col.9, 14; Fig.3.). Nardi discloses FET (303) includes a source region (304) and a drain region (306) as well as a gate dielectric layer (308) and a gate conducive layer (312). (Col.8, 11-col.9, 14; Fig.3). Nardi discloses ReRAM cell (309) includes variable resistance layer (310) and top electrode (314). (Col.8, 11-col.9, 14; Fig.3). Nardi discloses ReRAM cell (309) also includes a bottom electrode, which is part of the drain region (306) of the FET (303). (Col.8, 11-col.9, 14; Fig.3). Nardi discloses component (306) is configured to function as a drain region of FET (303) and as a bottom electrode of ReRAM cell (309). (Col.8, 11-col.9, 14; Fig.3). Nardi discloses component (306) also functions as bottom electrodes of devices (313a-313c). (Col.8, 11-col.9, 14; Fig.3).  Nardi discloses the bottom electrode of ReRAM cell (309) may be operable as a source region of a FET. (Col.8, 11-col.9, 14; Fig.3). These disclosures and illustrations of Figure 3 teach and/or suggest the limitation of claim 8 where a method comprises forming a source region at a second portion of the memory component and the transistor. 
Nardi discloses FET (303) is configured to control the flow of electrical current through ReRAM cell (309) during operation of the cell and it is configured to control the flow of the electrical current through devices (313a-313c). (Col.8, 11-col.9, 14; Fig.3). Nardi discloses the voltage between source region (304) and gate conductive layer (312) determined the level of current that can pass between the source region (304) and the drain region (306). (Col.8, 11-col.9, 14; Fig.3). Nardi discloses this current may then pass through ReRAM cell (309) during reading or switching of ReRAM cell (309). (Col.8, 11-col.9, 14; Fig.3). These disclosures and the illustrations of Figure 3 teach and/or suggest the limitation of claim 8 wherein the memory component, the second portion of the transistor and the source region comprises a first material that electrically couples the memory component and the transistor, wherein operating voltage applied to the transistor flows to the memory component.
Therefore, claims 8 and 13-14 would have been obvious to one of ordinary skill in the art at the time of filing of the present application by Applicant in view of the explicit disclosures and illustrations of Nardi as well as the teachings one of ordinary skill in the art would have reasonably understood from the disclosures and illustrations of Nardi as discussed above. 
Claims 1, 6-7, 15 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nardi as applied to claims 8 and 13-14 in paragraph 4 above, and further in view of OHBA (US 2014/0284679; IDS 12/29/2020).
The disclosures and illustrations of Nardi as discussed above teach and/or suggest the limitations of claim 1 where a method comprises forming a memory component on a substrate and forming a transistor on the substrate and electrically coupled to the memory component to share operating voltage, wherein the operating voltage applied to the transistor flows to the memory component and the limitation of claims 6 and 7. Still, the disclosures and illustrations of  Nardi as discussed above fail to explicitly teach and/or suggest the limitation of claim 1 wherein a first shape comprises one or more pointed edges formed on a first top surface of the memory component. However, the disclosures and illustrations of Nardi further in view of the disclosures and illustration of OHBA provides such teachings. 
OHBA is directed to a nonvolatile semiconductor memory device. OHBA illustrates a memory device or component on a substrate having a fin type active areas where the upper surface has a taper shape. (Para, 0018, 0116-0187; Figures 22-30). The disclosures and illustrations of Nardi further in view of these disclosures and illustrations of OHBA teach and/or suggest the limitation of claim 1 wherein a first shape comprises one or more pointed edges formed on a first surface of the memory component. Moreover, the disclosures and illustrations of Nardi further in view of these disclosures and illustrations of OHBA as discussed above teach and/or suggest the limitations of independent claim 15 and claims 19-20 depending therefrom. 
It would have been obvious to one of ordinary skill in the art at the time of filing the present application to modify the teachings of Nardi as discussed above further in view of the teachings of OHBA because both are directed to analogous semiconductor devices which incorporate memory components and OHBA also discloses that forming a tapered shape as the top surface of the memory cell structure has the advantage of making it easier to achieve a sufficient coupling ratio, which then avoids inter-cell interference in which memory cells arrange in the row direction interfere with one another in read and write operations. 
Double Patenting





The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,985,315. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims 1-14 of the present application and claims 1-17 of US Patent No. 10,985,315 are directed to analogous methods of forming devices, which incorporate memory components and transistors that are similar in scope and the recitations of claims 1-14 of the present application are fully encompassed by the recitations of claims 1-17 of US Patent No. 10,985,315.
Claims 15-20 of the present application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,651,378. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims 15-20 of the present application and claims 1-16 of US Patent No. 10,651,378 are directed to analogous devices which comprise memory components and transistors that are similar in scope and the recitations of claims 15-20 of the present application are fully encompassed by the recitations of claims 1-16 of US Patent No. 10,651,378.
Allowable Subject Matter



Claims 2-5, 9-12 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Moreover, the obvious double patenting rejections presented above must also be overcome.  
The following is a statement of reasons for the indication of allowable subject matter:  The disclosures and illustrations of Nardi and/or OHBA as discussed above fail to teach and/or suggest the limitations of claims 2, 9 and 16 where the one or more pointed edges of the first share are formed by employing an oxide material. The disclosures and illustrations of Nardi and/or OHBA as discussed above also fail to teach and/or suggest the limitation of claims 3, 10 and 17 where the memory component and the transistor are covered with a dielectric layer. The disclosures and illustrations of Nardi and/or OHBA as discussed above also fail to teach and/or suggest the limitation of claims 4, 11 and 18 where a dielectric layer covers the memory component and the transistor and a metal gate covers the dielectric layer. Furthermore, the disclosures and illustrations of Nardi and/or OHBA as discussed above fail to teach and/or suggest the limitation of claims 5 and 12 where a dielectric layer is formed to cover the memory component; a metal gate is formed to cover the dielectric layer; and a top spacer is formed that covers the metal gate. The prior art fails to provide other relevant disclosures which cure the deficiency of Nardi and/or OHBA to teach and/or suggest the limitations of claims 2-5, 9-12 and 16-18. Therefore, claims 2-5, 9-12 and 16-18 include allowable subject matter. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEEN O SULLIVAN whose telephone number is (571)272-6569. The examiner can normally be reached Mon-Fri: 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CALEEN O SULLIVAN/Primary Examiner, Art Unit 2899